Title: To George Washington from William Heth, 30 July 1798
From: Heth, William
To: Washington, George

 

Dear Sir
City Point [Richmond] 30th July 1798

Your very kind and obliging favor of the 18th Inst. found me here a few days ago.
Your answer to my wishes, is precisely what I expected: because, ’tis Just. I had no Idea, my dear Sir, of obtaining a promise from you. This, would indeed, have been more presuming, than I trust, I shall ever be found, on any occasion.
The following were the considerations, which induced me to make to you, a special tender of my services. Viz. First—I found that I could not make up my mind, to remain an inactive spectator to those scenes of trouble and distress, which seem to be ready to burst upon our greatly abused, and highly injured Country.
2dly I knew there were many of the old Military, who would be call’d upon before me.
3dly Being one of the few officers now living, who were among the very first to step forth on continental establishment, in the war which obtain’d our Independence; I feel an ambition to be also among the first, to take up arms to preserve it.
4th I wish’d to be near you—from a strong persuasion, that I could be useful; a persuasion, founded on these considerations. Having observed during the late war, that Young, inexperienced, and very often, Idle persons, were frequently employ’d by several General Officers in the characters of aids; and conceiving from my earliest Military education, that besides the qualifications which are possessed in common by every Soldier, an aid (and especially to the Commander in Chief) ought to be a man who had seen service; of experience; and well acquainted with discipline, I presumed that, on this score, I should not be thought too deficient. Then again, I felt a persuasion, that from my general knowledge of accounts, and the facility with which I use my pen, I could render in this way, considerable service, in the family of a Commander in Chief, who has ever been much attached to system and order, to doing business.
and 5th I conceived it would be no inconsiderable advantage, to possess a general knowledge of the characters, who might probably appear from the Southern States, on the Theatre of action.
These, Sir, were the considerations, which induced me to flatter myself, that I could fill one berth in your family, with credit to myself, and Satisfaction to you; and that, if you thought so too, but

that I merited an higher rank than what the Law gives to an aid; you could have been indulged in a wish of that nature. However, this might be improper, for the present to ask—and I shall wave any such expectations; trusting that, if calld upon, I shall meet with all the countenance and support, I may, in your opinion deserve—and, I desire nothing more: for, like Leonidas, I am ready to go into the ranks, if my Country shall say—There is your post.
It is with sincere pleasure, I have just seen the appointment of my old friend, & highly meritorious public servant, Colo. Hamilton, announced in a Philadelphia paper. This, is just as it should be.
The office of pay-master general, has lately been suggested to me, as that, which I ought to solicit. But, I will never solicit, nor even offer my services in any other way, that what I have already done. My perfect choice would be, that, which I first wished. I am known to you, but perhaps better to Hamilton. Should I be wanting, I shall doubtless be calld for—unless the loss of my present office must be the consequence.
I expect to set out for Pittsburg, in eight or ten days. I forget whether you have disposed of all your property in that quarter. But, if you have any business in which I can serve you, it will give me pleasure to receive your commands. If any—be pleased to address as before—of Shillelah near Richmond.
I have dwelt much upon your opinions of our present gloomy prospects; and feel myself much flatterd, by such a free communication of your sentiments.
To doubt longer of our having traitors among us, would be weakness and folly in the extreme. The enemies to our government, can no longer conceal their nefarious designs. Their vindictive malignity of temper, is as glaring, as it is industriously manifested, upon every possible occasion. They seem to be actuated by the same Satanic spirit and disposition, which urged the arch-Traitor, the Deity whom they now worship—to wage war in Heaven; and who, like him, would prefer being the first characters in Hell, to the second in the regions of bliss. They are wounded, disappointed, & mortified characters. They meditate nothing but Vengeance against certain of their fellow citizens, and even their Country, if they possess’d the power, wou’d be sacrificed to obtain it. But, the friends of Government seem now to be rousing in every quarter; and these disciples of Lucifer, like him, it is to be hoped, will soon be exposed and crushed. The people at large, be assured, require nothing but fair & honest information, to act properly. Bache’s paper

with certain pamphlets, have been industriously circulated by the Democrats, and it has only been lately discoverd, that news papers generally, have not had that extensive circulation it was supposed. To counteract this measure, it was recommended by a few friends to Government, to send forth the observations which I had the presumption to add to Addisons valuable Epitome of our late revolution, & the present state of American affairs, in the shape of a pamphlet, together with Colo. Pickerings inestimable letter, to Mr Pinckney, of which, we had one thousand Copies struck at private expence. My hasty production, was calculated, as you would readily perceive, for the perusal of the plain farmers, & planters. If they can be induced, by Short, plain planterlike Observations, to reflect upon their situation; to look about them; to examine characters &c.; they will soon discover, how egregiously they have been deceived, & imposed upon; and we shall presently hear, of the flag of Union being hoisted in every quarter: Not that I am so weak as to calculate upon a general surrender of french principles—No—far from it. There are many weak, & wicked characters, who, must be crushed—Lenity, or forbearance towards them much longer, will be criminal.
Fearing that I have presumed too much upon your politeness, by this lengthy address, I must sincerely beg your pardon, for taking up so much of your time, while I remain, with the highest sentiments of Respect, Esteem & affection Your obliged Humble Servant

Will. Heth

